DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 Feb 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the claim recites “a rotor shaft longitudinal axis” in line 3. However, there is already antecedent basis for this line in claim 27, making it unclear if this is the same longitudinal axis. For the purposes of this examination, this will be read as describing the same axis defined in claim 27. 
Regarding claim 29, the claim recites “a rotor shaft longitudinal axis,” and is unclear for substantially similar reasons as described in the rejection of claim 28 above. Additionally, this claim defines “the straight line intersects the motor in a direction perpendicular to the rotor shaft longitudinal axis.” However, this appears to be inconsistent with the definition of the straight line in claim 27, which extends “along the rotor shaft longitudinal axis.” It is unclear how the straight line can both “extend along” the longitudinal axis and at the same time be perpendicular to it. For the purposes of this examination, this claim will be interpreted as best can be understood by examiner and is explained in the rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 21, 22, 27-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2011/0081847, previously cited) in view of Nishikawa et al (US 2014/0209341).
Regarding claim 1, Yang teaches an electric power tool comprising a tip end tool (800) configured to perform an operation on a work surface ([0039]), an output shaft (330) to which the tip end tool is operatively connected (fig 1) and configured to have an output shaft longitudinal axis that extends in a first direction (vertical direction) perpendicular to the work surface when the tip end tool is performing the operation on the work surface (perpendicular to a horizontal work surface; note that the desired orientation of the work does not limit the claimed power tool), a main body housing (400) extending in a second direction perpendicular to the first direction (fig 1; extends horizontally), a motor (100) with a rotor shaft (300) that is housed in the main body housing (fig 1), and an electronically-operated controller including a circuit board (211) configured to control the motor ([0033]), wherein the output shaft is operatively connected to the rotor shaft (through element 320) and parallel to the rotor shaft (fig 1), the controller is disposed in the second direction (see horizontal top and bottom surfaces), and part of the controller is on an opposite side of the motor from the tip end tool in the first direction (fig 1, above the motor, opposite the tip end tool which is below the motor). Yang does not teach an entirety of the controller is on an opposite side of the motor from the tip end tool in the first direction (only part of it is above the motor). Nishikawa teaches an electric power tool comprising a controller including a circuit board (33) wherein an entirety of the controller is on an opposite side of a motor (including stator 31 and rotor 32) from a tip end tool (as shown in fig 1 with tip end tool on the right side and controller on the left side). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrange the controller of Yang entirely on an opposite side of the motor from the tip end tool, as this arrangement allows cooling air generated by the motor to pass through the housing and efficiently cool the circuit board as taught by Nishikawa ([0092]). 
Regarding claim 21, Yang, as modified, teaches all the limitations of claim 1 as described above. Yang further teaches the rotor shaft has a rotor shaft longitudinal axis (central to element 300), the tip end tool is on a first side of the rotor shaft longitudinal axis (fig 1, left side) and the entirety of the controller is on a second side of the rotor shaft longitudinal axis (fig 1 on right side), the second side being opposite to the first side (shown in fig 1).
Regarding claim 22, Yang, as modified, teaches all the limitations of claim 1 as described above. Yang further teaches the entirety of the controller is outside the motor (shown in fig 1).
Regarding claim 32, Yang, as modified, teaches all the limitations of claim 1 as described above. Nishikawa further teaches a portion of the controller overlaps the rotor shaft in a direction parallel to the first direction (fig 1; in the left to right direction). 
Regarding claim 27, Yang teaches an electric power tool comprising a tip end tool (800) configured to perform an operation on a work surface ([0039]), an output shaft (330) to which the tip end tool is operatively connected (fig 1) and configured to have an output shaft longitudinal axis that extends in a first direction (vertical direction) perpendicular to the work surface when the tip end tool is performing the operation on the work surface (perpendicular to a horizontal work surface; note that the desired orientation of the work does not limit the claimed power tool), a main body housing (400) extending in a second direction perpendicular to the first direction (fig 1; extends horizontally), a motor (100) with a rotor shaft (300) that is housed in the main body housing (fig 1), and an electronically-operated controller including a circuit board (211) configured to control the motor ([0033]), the rotor shaft has a rotor shaft longitudinal axis (vertical axis as shown in fig 1), and a straight line extending from a longitudinal midpoint of the motor along the rotor shaft longitudinal axis and parallel to the first direction intersects the motor (fig 1; straight line coincides with the rotor shaft). Yang does not teach the straight line intersects the controller. Nishikawa teaches an electric power tool comprising a controller (33) wherein a straight line extending from a longitudinal midpoint of the motor along the rotor shaft longitudinal axis (horizontal line central to rotor 32 as viewed in fig 1) intersects the motor and the controller (fig 1; goes through motor and controller 33). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrange the controller of Yang to intersect the straight line, as this arrangement allows cooling air generated by the motor to pass through the housing and efficiently cool the circuit board as taught by Nishikawa ([0092]).
Regarding claim 28, Yang, as modified, teaches all the limitations of claim 27 as described above. Yang further teaches the rotor shaft is parallel to the output shaft (fig 1), and the rotor shaft longitudinal axis is parallel to the output shaft longitudinal axis and intersects the controller (based on the teachings of Nishikawa (fig 1) described above). 
Regarding claim 29, Yang, as modified, teaches all the limitations of claim 27 as described above. Yang further teaches the straight line intersect the motor in a direction parallel to the rotor shaft longitudinal axis (see 112b rejection above; this appears to be the only way to interpret the claim consistent with claim 27). 
Regarding claim 30, Yang, as modified, teaches all the limitations of claim 27 as described above. Nishikawa further teaches the straight line intersects the controller in a direction perpendicular to a direction in which the controller primarily extends (horizontal straight line, vertical controller).
Regarding claim 31, Yang, as modified, teaches all the limitations of claim 27 as described above. Yang further teaches a distance between the motor and the tip end tool is shorter than a distance between the controller and the tip end tool (as shown in fig 1). 
Claim(s) 2, 23-24, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makita (JP 2015-205384, previously cited) and Matsushita et al (US 2017/0239804).
Regarding claim 2, Makita teaches an electric power tool, comprising: a motor (20) with a rotor shaft (231) that extends in a front-to-rear direction (left to right in fig 4); a motor housing (16) that houses the motor; a gear housing (31) that at a front side of the motor (fig 4); an output shaft (33) that is held by the gear housing, is operatively connected to the rotor shaft (through gearing described in [0023] of translation) and has an output shaft longitudinal axis that is perpendicular to the  front-to-rear direction (fig 4; output shaft is vertical); a handle housing (41) that is at a rear side of the motor housing (fig 4); and a controller (28) that is configured to control the motor ([0022]), wherein the motor has a longitudinal midpoint in the front-to-rear direction and the motor, the rotor shaft and the controller are configured such that a straight line extending from the motor in a radial direction of the rotor shaft intersects the controller (fig 4; radial (vertical) line can extend from shaft of motor to intersect controller 28). Makita does not teach the straight, intersecting line extending from the longitudinal midpoint of the motor. Matsushita teaches an electric power tool including a motor (30) having a longitudinal midpoint in the front to rear direction (central to rotor 32 as seen in fig 3), wherein the motor, rotor shat (33), a controller (71) are configured such that a straight line extending from the longitudinal midpoint of the motor in a radial direction of the rotor shaft intersects the controller (horizontal line as viewed in fig 3). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrange the controller of Makita such that a radial line extending from the longitudinal midpoint of the motor intersects the controller, as this arrangement allows sufficient cooling air for the components of the controller as taught by Matsushita ([0058-0059]). 
Regarding claims 23 and 24, Makita, as modified, teaches all the limitations of claim 2 as described above. Makita further teaches the controller is parallel to the rotor shaft of the motor (both horizontal in fig 4); and the controller is radially outside the motor (fig 4).
Regarding claims 33, Makita, as modified, teaches all the limitations of claim 2 as described above. Makita and Matsushita further teach the motor housing includes a plurality of inlet ports (Makita 48) around a rear portion of the controller (fig 4) and wherein the controller extends from the plurality of air inlet ports to a side of the motor on an opposite side of the longitudinal midpoint from the plurality of inlet ports (from the modification based on Matsushita which has the controller crossing the midpoint) and the motor housing and the controller are configured such that air from the plurality of air inlet ports passes between the motor housing and the controller (as shown in fig 9 of Matsushita).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makita and Matsushita as applied to claim 2 above, and further in view of Voigt et al (US 2006/0175915, previously cited).
Regarding claims 4 and 5, Makita teaches all the elements of claim 2 as described above.  Makita further teaches a plurality of inlet ports (48) around a rear portion of the controller configured to split air (W) that is inlet into the electric power tool into two streams, one above the controller and one below the controller (fig 11; air paths shown with arrows and labeled W). Makita does not teach the motor housing including an internal rib. Voigt teaches an electric power tool including an internal rib (41) extending in an up to down direction overlapping with a front portion of an inlet port (fig 5; inlet port 33), wherein the internal rib is configured to split air that is inlet into the electric power tool via the inlet port into two streams (as shown in fig 5). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include an internal rib between the inlet ports and controller of Makita (thus located near a rear portion of the controller) and overlapping with a front portion of the inlet ports to split the air above and below the controller in order to increase the efficiency of the cooling as taught by Voigt ([0007]).
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Nishikawa as applied to claim 1 above, and further in view of Tiede et al (US 2005/0079808, previously cited) and Tanimoto et al (US 2011/0171887, previously cited).
Regarding claim 11, Yang, as modified, teaches all the elements of claim 1 as described above. Yang further teaches the tip end tool comprises a circular base (unlabeled backing connected to 800) with a fitted tool entirely covering a lower surface of the circular base (fig 1; 800 entirely covers base) and a top portion of the circular base is fixed to a lower end of the output shaft (fig 1). Yang does not detail the connection between the tool and output shaft to include a connection shaft or bolt. Tiede teaches a tip end tool including a circular base with a fitted working surface entirely covering a lower basal surface of said circular base (see circular tool 28 in fig 1 including a working surface fully covering the unlabeled cylindrical, circular base), wherein a top portion of the circular base is fixed to a lower end of a connection shaft (26) by a bolt (33; fig 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to fix the tip end tool of Yang to a connection shaft by a bolt in order to achieve the predictable result of attaching the desired tip end tool of to the output shaft as taught by Tiede. Yang does not teach the tip end tool is fitted with a brush. Tanimoto teaches an electric power tool, wherein the grinding wheel is interchangeable with a brush ([0234]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a brush as the tool in Yang, as brushes are interchangeable with grinding wheels in electric tools as taught by Tanimoto and can be easily selected by a person having ordinary skill in the art based on the desired application. 
Regarding claim 12, Yang teaches all the elements of claim 1 as described above. Yang further teaches the tip end tool comprises a circular base (unlabeled backing connected to 800) with a fitted tool entirely covering a lower surface of the circular base (fig 1; 800 entirely covers base) and a top portion of the circular base is fixed to a lower end of the output shaft (fig 1). Yang does not detail the connection between the tool and output shaft to include a connection shaft or bolt. Tiede teaches a tip end tool including a circular base with a fitted working surface entirely covering a lower basal surface of said circular base (see circular tool 28 in fig 1 including a working surface fully covering the unlabeled cylindrical, circular base), wherein a top portion of the circular base is fixed to a lower end of a connection shaft (26) by a bolt (33; fig 2), wherein the bolt, the connection shaft, and an uppermost portion of the circular base are in a gear housing (fig 1, interior of housing 20), and a lower portion of the circular base and fitted tool protrude from the gear housing (fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to fix the tip end tool of Yang to a connection shaft by a bolt in order to achieve the predictable result of attaching the desired tip end tool of to the output shaft as taught by Tiede. Yang does not teach the tip end tool is fitted with a brush. Tanimoto teaches an electric power tool, wherein the grinding wheel is interchangeable with a brush ([0234]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a brush as the tool in Yang, as brushes are interchangeable with grinding wheels in electric tools as taught by Tanimoto and can be easily selected by a person having ordinary skill in the art based on the desired application. 
Regarding claims 13-20, Yang, as modified, teaches all the elements of claim 12 as described above. Yang does not teach the claimed circumferential connection shaft with the claimed bearing and configuration for eccentric rotation. Tiede teaches the electric power tool comprising the connection shaft (26) is circumferentially around the output shaft (72; fig 2), with bearings (76) radially between the connection shaft and the output shaft for rotation of the connection shaft around the output shaft ([0034]); wherein the output shaft (72) is fixed eccentrically on a tip end surface of an intermediate shaft (64), which is operatively between the output shaft and the rotor shaft (58) with respect to a rotation axis of the intermediate shaft, which is in an up-to down direction (fig 2; eccentricity indicated by “e”); further comprising a first helical gear (62) attached to and around said intermediate shaft (64), and a second helical gear (56) attached to and around wherein the rotor shaft (58), where the first helical gear and second helical gear overlap in a front-to rear direction (shown overlapping in fig 2); wherein the first helical gear and the second helical gear are configured to interact in an interlocking manner so as to rotate the output shaft ([0033]); wherein the output shaft and the intermediate shaft are configured such that the output shaft (72) rotates around the rotation axis of the intermediate shaft ([0033]); and further comprising a spur gear (78) radially around the connection shaft (26) such that teeth (79) of the spur gear extend in a radial direction (fig 2); further comprising an internal gear (80) concentric with the output shaft, supported via a bearing (82) such that the internal gear is radially outward of the spur gear and faces the spur gear, and engages the teeth of the spur gear (fig 3; [0035]); wherein the spur gear and the internal gear are configured such that frictional feedback from the work surface allows the circular base and fitted brush to rotate independently from the rotation of the intermediate shaft while the output shaft revolves around the rotation axis of the intermediate shaft (function provided by arrangement of gears, shafts and bearings; described [0035]). It is obvious to apply a known technique to a known device ready for improvement to yield predictable results (MPEP 2143 I C). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use the gear, bearing and shaft configuration of Tiede in the power tool of Yang in order to achieve the predictable result of providing eccentric rotation to the tip tool as taught by Tiede, thus providing the desired relative movement between the tool and the workpiece.
Response to Arguments
Applicant's arguments filed 14 Feb 2022 have been fully considered but they are not persuasive. Regarding claim 1 and its dependents, applicant argues that Yang does not teach the newly claimed circuit board limitation with the claimed location. However, as detailed above the newly relied upon Nishikawa is provided to teach this limitation. Regarding claim 2 and its dependents, applicant argues that Makita does not teach the newly claimed straight line extending from a midpoint of the motor. However, the newly relied upon Matsushita is provided to teach this limitation as detailed in the rejection above. Regarding claim 27 and its dependents, applicant argues that Esenwein does not teach the new limitations. However, Esenwein is no longer being relied upon in the rejection, rendering this argument moot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other power tools with similar controller configurations are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723